Title: To Thomas Jefferson from Pierre Dessin, 9 September 1786
From: Dessin, Pierre
To: Jefferson, Thomas



Monsieur
Calais le 9 7bre. 1786.

Le duplicata de L’acquit à Caution que vous avez eû la bonté de m’Envoyer par L’honneur de votre Lettre du 24 août, Opére parfaitement bien ma décharge. En conséquence Je vous remercie de votre attention, et vous prie de vous en rapporter entierement à mes Soins pour toutes les Commissions dont Il vous plaira me charger.
Je suis avec un parfait dévouement, et le plus profond respect Monsieur Votre très humble et très obéissant serviteur,

Pierre Dessin

